Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-22-00469-CV

                            IN RE Rafael RAMIREZ and Reynaldo Flores

                                            Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: August 31, 2022

PETITION FOR WRIT OF MANDAMUS AND WRIT OF PROHIBITION DISMISSED FOR
WANT OF JURISDICTION

           On August 1, 2022, relators filed a petition for writ of mandamus and writ of prohibition.

After considering the petition and record, this court concludes it is without jurisdiction over this

petition. See TEX. GOV’T CODE ANN. § 22.221(a), (b); Chenault v. Phillips, 914 S.W.2d 140, 141

(Tex. 1996) (orig. proceeding) (per curiam); In re Haarmann, No. 13-12-00372-CR, 2012 WL

2359897, at *1 (Tex. App.—Corpus Christi–Edinburg June 18, 2012, orig. proceeding) (mem.

op.). Accordingly, relators’ petition for writ of mandamus and writ of prohibition is dismissed.

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2021DC001263JA, styled Mercedes-Benz Financial Services USA LLC vs.
Rafael Ramirez, pending in the Justice Court, Precinct 1, Place 1, Webb County, Texas, the Honorable Juan Paz Jr.
presiding.